GrREBN, J.,
said that it was proper and allowable for a clerk and master to append to his report extracts from the proof to justify and illustrate his account, and that he approved of their so doing ; but to copy depositions at large or to take them and incorporate them into an account, and to charge as for an account, was an abuse.
Nelsoit made the question whether the Court would allow for several accounts in the same case. GrREBN, J., said he thought the proper practice would be to disallow the clerk’s costs in cases where he totally misconceived an order of reference, and so took an account as to require it to be set aside in toto ; but where it was merely modified upon - exceptions, the costs would be allowed.